DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 9/24/2021 has been entered and fully considered. Claims 1-10 and 12-21 are pending. Claim 11 is cancelled. Claims 1-7 are withdrawn. Claim 8 is amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 8 has been amended to delete titanium as an alloying element. None of the cited references teach the brazing layer composition according to amended claim 8. 
The newly amended limitations will be addressed in this Official Correspondence. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 8-10, 12, 14-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT et al. (US 2013/0186940) in view of FUJII et al. (US 6,106,960).
With respect to claim 8, ELLIOT et al. discloses a multilayer hermetically sealed plate assembly (Abstract; Figure 35) comprising placing a brazing material between upper and lower plates made of aluminum nitride (Paragraph [0147], [0079]; Figure 35), the ceramic plates are aluminum nitride (Paragraphs [0069], [0070] and [0147]) thereby implicitly forming a pre-assembly.  The assembly is adapted for use in semiconductor processing (Paragraph [0147]). The pre-assembly is placed in a process chamber (Paragraphs [0072]-[0075]) and removing oxygen therefrom (Paragraphs [0075], [0076] and [0082]-[0084]) and heating the sub-assembly to a temperature thereby joining the first and second ceramic pieces with a hermetic joint (Paragraphs [0084]-[0087]). The brazing layer is an annular joining layer between the upper and lower plates and joins the outer periphery of the plates to each other (Paragraph [0147]; Figure 35) to form an  interior space therebetween sealed from the exterior of the assembly (Paragraphs [0084]-[0087] and [0147]). 
Specifically, as seen in figure 35 the interior space (e.g., space in which heater and electrode fits) is within the annular disc of the joining layer, 243. 
ELLIOT et al. discloses that the brazing alloy is a titanium – nickel alloy (Paragraph [0134]), but does not explicitly disclose that the brazing alloy is a nickel with aluminum, silicon or chromium. FUJII et al. discloses that the alloying material with nickel is aluminum in an amount of between 1-12 wt% (Column 3, lines 3-25) and makes the fluidity of the brazing 
With respect to claim 9, ELLIOT et al. discloses that the upper and lower plates are aluminum nitride (Paragraphs [0069], [0070] and [0147]). 
With respect to claim 10, ELLIOT et al. does not explicitly disclose that the alloying element is aluminum in an amount of 1.5 to 7 wt%. FUJII et al. discloses that the alloying material with nickel is aluminum in an amount of between 1-12 wt% (Column 3, lines 3-25) and makes the fluidity of the brazing material greater at the same temperature. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide aluminum in the alloy of ELLIOT et al. in an amount of between 1 and 12 wt%, as taught by FUJII et al. so as to increase the fluidity of the braze even at the same temperature. 
With respect to claim 12, 
With respect to claims 14-16, ELLIOT et al. discloses an electrode between the upper and lower plates (Paragraph [0149]; Figure 36). ELLIOT et al. further discloses that the electrode and brazing layer comprise the same material (Paragraph [0146]). 
With respect to claims 18-20, ELLIOT et al. discloses that the joining layer is an annular disc (e.g., annular ring) (Paragraphs [0146] and [0147]). While it isn’t explicitly disclosed that the brazing ring surrounds the periphery of the electrode. It would have been obvious to surround the electrodes periphery with the brazing layer so that the electrode can be hermetically sealed between the plates. Moreover, 


___________________________________________________________________
Claims 13, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT et al. (US 2013/0186940) in view of FUJII et al. (US 6,106,960) as applied to claims 8-10, 12, 14-16 and 18-20  above, and further in view of GASSE (US 2003/0038166).
With respect to claim 13, 
With respect to claims 17, modified ELLIOT et al. discloses an electrode between the upper and lower plates (ELLIOT et al.; Paragraph [0149]; Figure 36). Modified ELLIOT et al. further discloses that the electrode and brazing layer comprise the same material (ELLIOT et al.; Paragraph [0146]). 
With respect to claim 21, modified ELLIOT et al. discloses that the joining layer is an annular disc (e.g., annular ring) (ELLIOT et al.; Paragraphs [0146] and [0147]). While it isn’t explicitly disclosed that the brazing ring surrounds the periphery of the electrode. It would have been obvious to surround the electrodes periphery with the brazing layer so that the electrode can be hermetically sealed between the plates. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745